GARDEN, JUDGE:
The respondent has presented and filed a stipulation, approved by John L. Sutton, President of Tygart Valley Telephone Company, the claimant herein, establishing the facts in this claim as follows:
1. That on or about the 9th day of May, 1974, members of a work crew under the supervision and control of the West Virginia Department of Highways personnel, while engaged in the blasting of a ditch line on County Route 15/3, being commonly known as the Brady Gate Road, located in Monterville, Randolph County, West Virginia, did damage to cables belonging to the claimant in the amount of $109.79.
2. That a statement of Henry N. Hannah, foreman of the above mentioned crew, and filed with the stipulation, establishes that the cables were damaged as a result of the dynamiting of a ditch by one Donald Shaffer, a member of the crew.
3. That the claimant was free from any fault or negligence in the matter.
4. That the Department of Highways is of the opinion that the claimed damages of $109.79 are just and equitable.
Based on the foregoing stipulation, as presented by respondent, this Court is of opinion to and does allow an award of $109.79.
Award of $109.79.